Judgment entered July 24, 1964, determining the validity of certain mechanics’ liens and the amounts due thereon, unanimously modified, on the law and on the facts, to the extent of increasing the judgment in favor of defendant-appellant Joseph S. Siegel, assignee of Elite Concrete Construction Corp., and against defendants-appellants 926 Park Avenue Corp. and Fidelity and Deposit Company of Maryland in the amount of $3,200, together with interest thereon, and, as so modified, affirmed, with $50 costs to defendant-appellant Siegel, plaintiff ^respondent and defendants-respondents against defendants-appellants 926 Park Avenue Corp. and Fidelity and Deposit Company of Maryland. Defendant-appellant 926 Park Avenue Corp., having defaulted in payment of the contract obligation, is not entitled to be reimbursed for premiums on the bond to remove the lien consequent on its own default. The liability of defendant-appellant Fidelity and Deposit Company of Maryland is that of insurer of 926 Park Avenue Corp. Settle order on notice. Concur — Botein, P. J., Breitel, Rabin, McNally and Stevens, JJ.